DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20, 9/1/21, and 2/16/22 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 12/22/20.  Claims 20-36 are currently pending.

Allowable Subject Matter
Claims 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the closest prior art reference of record, "Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 (Release 15)," Technical Specification 23.502, Version 15.2.0, 3GPP Organizational Partners, June 2018, 308 pages, teaches a method performed by a target Access and mobility Management Function, AMF, entity (New AMF) (consumer NF/AMF) in a core network to communicate information (prior UE context transfer has resulted in the UE successfully registering with it) with a source AMF entity (Old AMF) (AMF) during a change of AMF entity from the source AMF entity to the target AMF entity (consumer NF/AMF informs AMF that prior UE context transfer has resulted in the UE successfully registering with it by invoking Namf_Communication_RegistrationCompleteNotify service operation when there is an AMF change) [p. 20, step 10; p. 239, Section 5.2.2.2.3].  However none of the prior art either alone or in combination provides the motivation to teach “A method performed by a target Access and mobility Management Function, AMF, entity (New AMF) in a core network to communicate network function, NF, utilization information with a source AMF entity (Old AMF) during a change of AMF entity from the source AMF entity to the target AMF entity, comprising: receiving, by the target AMF entity, at least one old NF identifier, ID, from the source AMF entity that corresponds to an old NF entity serving a user equipment, UE; determining to either use the at least one old NF ID or to use at least one new NF ID that corresponds to a new NF entity of a same NF type as the old NF entity; and communicating, by the target AMF entity to the source AMF entity, information that indicates to the source AMF entity whether the AMF entity uses the at least one old NF ID or uses the at least one new NF ID”.  Claims 27, 35, and 36 recite similar subject matter and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647